Citation Nr: 1646408	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-15 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Whether the appeal of the issues of entitlement to service connection for joint and muscular pain and other symptoms as due to an undiagnosed illness; degenerative disc disease of the lumbar spine; lumbar radiculopathy of both lower extremities (LE); and peripheral neuropathy of both LE was perfected in a timely manner.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty training for the USNR from July 1981 to December 1981; and had active service with the Army from November 1990 to May 1991, January 2001 to February 2001, and from February 2003 to July 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado that denied the benefit sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his Notice of Disagreement (NOD) on the issue of sleep apnea, the Veteran asserted that he based his claim as due to his service-connected PTSD.  (12/20/2010 VBMS-NOD)  However, he also noted that he was exposed to hazardous substances during his service in the Persian Gulf War (07/19/2010 VBMS-Correspondence), and the claim was denied on a direct basis.  (10/08/2010 VBMS-Rating Decision-Narrative).  In his Substantive Appeal, VA Form 9, the Veteran asserted an association between his PTSD and his sleep apnea and referenced medical studies in support.  (06/22/2011 VBMS-VA-9).  

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board agrees with the Veteran's representative's assertion in the Informal Hearing Presentation that, in light of the fact that there is a current diagnosis of sleep apnea, and service connection is in effect for PTSD, the studies cited by the Veteran trigger the low duty to assist threshold for an examination or medical review.  See Waters v. Shinseki, 601 F.3d 1274, 1276 (Fed. Cir. 2010); Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015).

A September 2009 rating decision denied entitlement to service connection for joint and muscular pain and other symptoms as due to an undiagnosed illness; degenerative disc disease (DDD) of the lumbar spine; lumbar radiculopathy of both lower extremities (LE); and peripheral neuropathy of both LE.  The Veteran appealed the decision in January 2010, and a Statement of the Case (SOC) was issued in June 2011 (06/02/2011 VBMS-Statement of the Case, 1st entry).  VA received the Veteran's Substantive Appeal in November 2011.  (11/07/2011 VBMS-VA-9).  A November 2015 RO letter informed the Veteran that his Form 9 was not accepted, as it was untimely.  (11/15/2015 VBMS-Map Development).

In a December 2015 statement, the Veteran asserted that he submitted the Form 9 in a timely manner in June 2011.  (12/03/2015 VBMS-VA 21-4138)  The statement, read liberally, conveys an intent to appeal, which is all that is required for an NOD.  See 38 C.F.R. § 20.201 (2015), to which the RO has not responded.  The timeliness of an appeal is an appealable issue.  See 38 C.F.R. § 19.34 (2015).  In light of the passage of time without an acknowledgement of the statement as an NOD, the Board includes in the remand below.  Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a SOC with regard to the issue of whether the Veteran timely perfected his appeal of the denial entitlement to service connection for joint and muscular pain and other symptoms as due to an undiagnosed illness; DDD  of the lumbar spine; lumbar radiculopathy of both LEs; and peripheral neuropathy of both LEs.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

2.  The AOJ shall insure that all relevant treatment records generated since the December 2015 Supplemental SOC (SSOC) are obtained and added to the claims file.

3.  After the above is complete, refer the claims file to an appropriate physician for a medical nexus review.  Ask the physician to opine on the following:

Based on the review of the file and other records, if applicable, is there at least a 50-percent probability that the Veteran's currently diagnosed sleep apnea is due to the service-connected PTSD?  If the answer is negative, then is there at least a 50-percent probability that the service-connected PTSD aggravates-that is, chronically worsens, the sleep apnea?  If aggravation is found, the examiner should attempt to estimate the baseline level of disability prior to such aggravation.  If this cannot be accomplished then the examiner should explain why this is so.

If both of the above responses are negative, then is it at least as likely as not that the Veteran's sleep apnea is directly due to active service, to include exposure to hazardous chemicals?

A comprehensive rationale for any opinion given must be provided.  If the requested opinion cannot be provided, then the examiner must explain why not, to include what additional information would be needed to provide the requested opinion.

If the physician reviewer advises that the requested opinion cannot be provided without an examination, the AOJ shall arrange the examination.

4.  After all of the above is complete, the AOJ shall review the claim de novo.  If the decision remains adverse to the Veteran, issue him and his representative a SSOC.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




